Citation Nr: 1824561	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in the disability rating for coronary artery disease (CAD), status post coronary artery bypass graft, from December 1, 2013 to September 18, 2015, from 60 percent to 30 percent was proper.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1967 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 and September 2013 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO granted service connection for diabetes mellitus, type II and assigned an initial disability rating of 20 percent effective November 10, 2010 and reduced the disability rating for CAD from 60 percent to 30 percent effective December 1, 2013.  The Veteran timely appealed the initial rating assigned for diabetes mellitus, type II and the reduction of the CAD disability rating.   In September 2014, the RO received a statement from the Veteran, via a VA Form 21-4138, which they accepted as a substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.  

In a February 2018 rating decision, the RO assigned a 100 percent disability rating for CAD, effective September 18, 2015.  Thus, the Board has characterized the issue on appeal to include the appropriate time period where the reduction occurred.  


FINDINGS OF FACT

1.  The reduction in the disability rating from 60 percent to 30 percent was not based on improvement in the Veteran's ability to function under the ordinary conditions of life.  

2.  The Veteran's diabetes mellitus, type II has required insulin, restricted diet, and regulation of activities, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, unintentional weight loss, or progressive loss of strength.


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for CAD from 60 percent to 30 percent was not proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105 (e), 3.344 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, for diabetes mellitus type II have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

A. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

1. Rating Reduction

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, the beneficiary must be given notice that he has 60 days to present additional evidence to show that compensation payments should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the overall amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 30 percent.  See 38 C.F.R. § 3.105 (e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

The provisions of 38 C.F.R. § 3.344 (a), (b) prescribe additional requirements for rating reductions but only apply to ratings that have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the September 2013 reduction, the 60 percent rating for the Veteran's CAD had been in effect since January 6, 2010.  Thus, as the rating for CAD had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.

Nevertheless, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  With respect to ratings that have been in effect for less than 5 years, as in this case, 38 C.F.R. § 3.344 (c) requires improvement before a rating is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the rating.  In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction is warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In light of the above, the Board finds that the reduction in the disability rating for the Veteran's CAD was not proper.  Overall, the evidence does not reflect that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work in light of his CAD at the time of the September 2013 reduction.  Rather, the competent and credible lay statements from the Veteran indicate that the functional impacts of the Veteran's CAD remained the same, and potentially worsened.  Additionally, medical treatment records reflect the Veteran's CAD remained the same with continued treatment to manage his heart disability. 

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio and will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For the foregoing reasons, the reduction in the disability rating for the Veteran's CAD was not proper.  This renders the reduction from 60 percent to 30 percent void ab initio.  Accordingly, under these circumstances, restoration of the previously assigned 60 percent rating for the Veteran's CAD is warranted, effective December 1, 2013.

2.  Diabetes Mellitus, Type II

The Veteran's diabetes is currently rated 20 percent under 38 C.F.R. § 4.119, DC 7913, applicable to diabetes mellitus.  Under DC 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  See Camacho, 21 Vet. App. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).
The evidence reflects that the Veteran's diabetes requires insulin/oral hypoglycemic agent, a restricted diet, and regulation of activities.  

In the March 2012 VA examination report, the examiner noted that the Veteran was prescribed oral hypoglycemic agents but he did not require regulation of activities as part of medical management for diabetes.

During the September 2013 VA examination, the Veteran reported injection of insulin, restricted diet, and restricted activities to manage his diabetes.  The examiner noted that the Veteran was prescribed oral hypoglycemic agents and prescribed more than one injection of insulin per day for his diabetes.  The examiner reported that the Veteran did not require regulation of activities as part of medical management.

The March 2015 VA examiner noted that the Veteran required more than one injection of insulin per day as well as regulation of activities as part of medical management of his diabetes.  The examiner reported that the Veteran used a recumbent bike for exercise three times a week for 15 minutes and he regulated his meal times before taking insulin (since it was long acting insulin and then exercises to prevent low blood sugars).

The June 2016 VA examination report notes that the Veteran's diabetes was managed by restricted diet, he was prescribed oral hypoglycemic agent(s), and more than one injection of insulin was required per day.  The examiner noted that the Veteran did not require regulation of activities as part of his medical management for diabetes.

VA treatment records were reviewed and reflect that the Veteran required insulin and a restricted diet for his medical management of diabetes.  Additionally, the Veteran reported that his activities were regulated. 

Upon review of the evidence of record, the Board finds that the Veteran's diabetes mellitus type II required insulin, restricted diet, and regulation of activities.  Throughout the period of appeal, the Veteran used insulin, oral hypoglycemic agent(s), and a restricted diet to help manage his diabetes.  Additionally, the March 2015 VA examiner noted that the Veteran required regulation of activities as part of his management.  

At no time during the period of appeal did the VA examiners or the Veteran indicate that the he had episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; no unintentional weight loss attributable to diabetes; and no progressive loss of strength.  Therefore, a higher disability rating under DC 7913 is not warranted.  

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

For the foregoing reasons, a rating of 40 percent, but no higher, for diabetes mellitus, type II, is warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



ORDER

Restoration of a 60 percent disability rating for CAD, from December 1, 2013 to September 18, 2015, is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to an initial rating of 40 percent for service-connected diabetes mellitus, type II, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


